Opinion issued April 8, 2005 



                                                                 










 In the
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00963-CR
____________

FRANCIS LOPEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 12 
Harris County, Texas
Trial Court Cause No. 1166603



 
MEMORANDUM  OPINION
          On May 13, 2004, appellant pled guilty to driving while intoxicated and was
placed on community supervision. This is an appeal from the revocation of
community supervision on appellant’s plea of true on July 15, 2004, at which time the 
trial court sentenced appellant to confinement for 60 days.   Appellant filed a  pro se
notice of appeal on July 30, 2004.  The clerk’s record was filed on September 30,
2004. 
          On January 13, 2005, because no brief had been filed and no counsel had
entered an appearance on appellant’s behalf, this Court remanded this cause to the
trial court to determine whether appellant wished to prosecute his appeal and, if he
did, whether he had been deprived of a brief because of indigency, or whether he had
retained counsel who had abandoned the appeal.
 
          On March 3, 2005, the case was set for a hearing in the trial court.  Appellant
did not appear. On March 14, 2005, the trial judge filed findings and
recommendations in this court stating in pertinent part as follows: 
4.The court coordinator spoke with the defendant by phone. By
agreement with the defendant the case was set on the docket  for
September 30, 2004.  The defendant did not appear and later called
and said he could not get off work.
 
5.On September 2, 2004 the court set an appeal bond at $10,000. To
this day, the bond has never been posted.
 
6. During late August and early September the court reporter had
several phone conversations with the defendant regarding
arrangement to pay for the record.
 
7.On October 21, 2004 the court reporter received a check from the
defendant to prepare the record.  Prior to the check arriving in the
mail the defendant had missed several appointments to appear in
person to pay the court reporter.
 
8.On February 12, 2005 the court sent letters to the defendant by both
regular and certified return receipt mail informing him to appear at
the abatement hearing on March 3, 2005.
 
9.On March 3, 2005, the trial court asked for announcements in this
case.  The State appeared through an assistant district attorney.
Appellant failed to appear. 
 
10.The court made additional unsuccessful attempts to contact the
defendant by telephone.
 
The trial court concludes that the appellant does not desire to prosecute
the appeal and has abandoned this appeal.
 
          As of the date of this opinion, no brief has been filed in this Court. 
Accordingly, we consider this appeal without briefs.
          There is nothing but the record presented for review.  We have reviewed the
record for fundamental error and find none.  See Carroll v. State, 75 S.W.3d 633, 634
(Tex. App.—Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d 905, 906 (Tex.
App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex.
App.—Corpus Christi 1987, no pet.).
          We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Justices Taft, Keyes and Hanks.
Do not publish.  Tex. R. App. P. 47.2.(b).